Citation Nr: 1550370	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-13 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for hallux valgus and hammertoe deformities of the right foot.  

2.  Entitlement to a disability rating greater than 10 percent for hallux valgus and hammertoe deformities of the left foot (excluding the period of temporary total evaluation from March 10, 2015 to June 30, 2015).  

3.  Entitlement to a disability rating greater than 10 percent prior to May 14, 2013, and greater than 50 percent from May 14, 2013, for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to June 1996, and from October 2005 to December 2006, with additional service in the reserves.    
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted a separate evaluation of 10 percent for bilateral plantar fasciitis and denied increased ratings for bilateral hallux valgus and hammertoe deformities.

In a June 2015 rating decision, the RO granted a temporary total rating for surgical treatment of the left foot necessitating convalescence effective from March 10, 2015, and continued the 10 percent rating from July 1, 2015.  The March 2015 VA operative report also shows that the surgery was performed on the left foot.  The Board acknowledges that the August 2015 rating decision codesheet reflects that the RO assigned the temporary total rating under the diagnostic code pertaining to the right foot.  However, given that the RO clearly granted entitlement to the temporary total rating for the left foot surgery in the June 2015 rating decision, the Board concludes that the assignment of the temporary total rating under the diagnostic code pertaining to the right foot was error, and the Board has properly characterized the issues on appeal, as above.  

In an August 2015 rating decision, the RO granted an increased rating of 50 percent for plantar fasciitis of the bilateral feet effective from May 14, 2013.  Because the grants of increased compensation do not constitute a full grant of the benefits sought on appeal, these issues are before the Board for further appellate proceedings.  See generally AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the May 2013 Board hearing presided over by the undersigned Veterans Law Judge.  

A request for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Board acknowledges that the Veteran reported that her bilateral feet disability affects her employment, in that she used to work where she was on her feet a lot, and she recently changed employment to a sedentary job behind a desk.  See May 2013 Board hearing at p. 4.  However, given that record shows that the Veteran is still employed, and there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to her service-connected disabilities, a TDIU has not been raised by the record and is not before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2014, the Board remanded the issues on appeal and directed the AOJ to schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's service-connected bilateral feet disabilities, and the Board specifically asked the VA examiner to provide opinions as to whether there are any neurological symptoms that may be attributed to a service-connected bilateral foot disability and whether there is loss of use of either foot.  The Veteran was afforded a VA examination in July 2015, and the examiner failed to address these questions as to neurological symptoms and loss of use.  Though claims for service connection for peripheral neuropathy of right and left lower extremity were denied in the June 2015 rating decision, the medical question of whether the Veteran's reported neurological symptoms may be attributed to the Veteran's service-connected foot disabilities remains unanswered for purposes of the issues on appeal.  Because the AOJ did not obtain the requested medical information, the AOJ's actions did not substantially comply with the Board's remand directives, and these matters must again be remanded to afford the Veteran a new VA examination to determine the current nature and severity of the Veteran's service-connected bilateral foot disabilities.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from June 2015 to present.  

2. Afterwards, schedule the Veteran for a VA examination of the feet to determine the current nature and severity of the Veteran's bilateral feet disabilities.  Provide the examiner with the claims file for review (including VBMS and Virtual VA).  

(a) The examiner is asked to address the current nature, severity, and all symptoms of the Veteran's service-connected disabilities of the feet.  

(b) After performing any necessary testing, the examiner is asked to specifically address whether, at any point in the appeal period from March 2009 to present, any neurological abnormality is attributed to any or all of the Veteran's left and/or right foot disabilities.  See e.g., May 2013 Board hearing transcript at p. 9; September 2014 VA PCP Note (noting possible Joplin's neuroma).  

If any of the Veteran's service-connected left and/or right foot disabilities manifest neurological symptoms, provide information regarding the severity and functional impairment resulting therefrom.  

(c) After performing any necessary testing, the examiner is asked to address whether there is loss of use of either foot due to service-connected disability.  

Functions that may be considered include whether there is lack of balance; lack of propulsion; the inability to ambulate; the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion; complete foot drop; weakness; muscle atrophy and use; the ability of a foot to support the Veteran's weight.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

3. Afterwards, take any additional development action that is warranted, and then readjudicate the issues on appeal and furnish the Veteran and her representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



